     Case 1:13-cv-01087-RJA-LGF Document 108 Filed 05/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


GREGORY J. THUMAN,
                               Plaintiff,

                                                     DECISION AND ORDER
             v.                                         13-CV-1087-A

TIMOTHY S. DEMBSKI, SCOTT M.
STEPHAN, PRESTIGE WEALTH
MANAGEMENT FUND, LP, PRESTIGE
WEALTH MANAGEMENT, LLC, and
MID-ATLANTIC CAPITAL CORPORATION,

                               Defendants.


      This case was referred to Magistrate Judge Leslie G. Foschio pursuant to

28 U.S.C. ' 636(b)(1) for the conduct of pretrial proceedings.   On May 5, 2020,

Magistrate Judge Foschio filed a Report and Recommendation and Decision and

Order (Dkt. No. 97), recommending that plaintiff Gregory J. Thuman’s motion for

partial summary judgment (Dkt. No. 88) be granted with respect to the claims

asserted against defendant Timothy S. Dembski.

      On June 18, 2020, defendant Dembski filed objections to the Report and

Recommendation.      Dkt. No. 103.   Plaintiff filed a response on July 9, 2020

(Dkt. No. 106), and no reply papers were filed.   The matter was deemed

submitted.

      Pursuant to 28 U.S.C. '636(b)(1), the Court makes a de novo

determination of those portions of the Report and Recommendation to which
     Case 1:13-cv-01087-RJA-LGF Document 108 Filed 05/10/21 Page 2 of 2




objections have been made.     Upon de novo review, and for the reasons stated

in the Report and Recommendation, the Court adopts the conclusion in the

Report and Recommendation, and it is hereby

      ORDERED that plaintiff’s motion (Dkt. No. 88) is granted with summary

judgment granted on the claims asserted against defendant Timothy S. Dembski.

      This matter is recommitted to Magistrate Judge Leslie G. Foschio for

pursuant to the terms of the existing referral order for further proceedings with

respect to the issue of damages.

         IT IS SO ORDERED.



                                             __s/Richard J. Arcara______
                                             HONORABLE RICHARD J. ARCARA
                                             UNITED STATES DISTRICT COURT


Dated:    May 10, 2021




                                         2
